                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            ORLANDO J. RODRIGUEZ,
                                  11                                                      Case No. 19-03333 BLF (PR)
                                                        Petitioner,
                                  12                                                      ORDER OF DISMISSAL; DENYING
Northern District of California




                                                 v.
 United States District Court




                                                                                          CERTIFICATE OF
                                  13                                                      APPEALABILITY
                                  14        R. NEUSCHMID,
                                  15                    Respondent.
                                  16

                                  17

                                  18           Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254 challenging the denial of early parole consideration
                                  20   under California’s Proposition 57.1 Petitioner has paid the filing fee. (Docket No. 12.)
                                  21

                                  22                                          I. DISCUSSION
                                  23   I.      Standard of Review
                                  24           This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  27
                                       1
                                  28     This matter was reassigned to this Court after Petitioner declined magistrate judge
                                       jurisdiction. (Docket Nos. 9, 11.)
                                   1   § 2254(a).
                                   2          It shall “award the writ or issue an order directing the respondent to show cause
                                   3   why the writ should not be granted, unless it appears from the application that the applicant

                                   4   or person detained is not entitled thereto.” Id. § 2243.

                                   5   II.    Analysis

                                   6          According to the petition, Petitioner was convicted of Penal Code § 245(a)(1),

                                   7   assault with a deadly weapon, as well as an enhancement for inflicting great bodily injury

                                   8   under § 12022.7. (Pet. at 1.) He was sentenced on August 8, 2014, to 14 years and 4

                                   9   months in state prison. (Id.) Petitioner claims that in 2016, California voters approved

                                  10   Proposition 57 “which added a provision to the California constitution which significantly

                                  11   expanded parole consideration for all state prisoners convicted of a non-violent offense.”

                                  12   (Id. at 16.) Petitioner filed a writ of habeas corpus in the state courts challenging his
Northern District of California
 United States District Court




                                  13   exclusion from early parole consideration under Proposition 57, but without success. (Id.)

                                  14   He asserts that he qualifies as a nonviolent offender and therefore is eligible for early

                                  15   parole consideration after completing the full term for his primary offense. (Id. at 18.)

                                  16   Petitioner claims, therefore, that his right to due process was violated by his exclusion

                                  17   from that provision of the state constitution. (Id. at 16.)

                                  18          Petitioner attached a copy of the state superior court order denying his application

                                  19
                                       for relief under Proposition 57. (Pet., Ex. A at 1.) The state superior court found that
                                       Petitioner was not eligible for nonviolent offender parole consideration because the jury
                                  20
                                       found true the great bodily injury enhancement alleged in Count One pursuant to Penal
                                  21
                                       Code § 12022.7(a), “which is a violent felony pursuant to Penal Code § 667.50(c)(8).” (Id.
                                  22
                                       at 2.) The superior court also found that the application was premature because Petitioner
                                  23
                                       was still serving the sentence on Count One. (Id.) The state appellate court denied
                                  24
                                       Petitioner’s petition for writ of habeas corpus because it found he was currently serving a
                                  25
                                       term of incarceration for a violent felony under § 12022.7. (Pet., Ex. B.) The state
                                  26
                                       supreme court summarily denied the petition for writ of habeas corpus. (Id. at 2.)
                                  27
                                              First of all, Petitioner’s claim that he is entitled to relief under Proposition 57 fails
                                  28
                                                                                       2
                                   1   to state a claim for federal habeas relief. Essentially, Petitioner is claiming that the state
                                   2   courts’ decisions finding him ineligible for parole consideration under Proposition 57 are
                                   3   incorrect. However, the Supreme Court has repeatedly held that federal habeas writ is

                                   4   unavailable for violations of state law or for alleged error in the interpretation or

                                   5   application of state law. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011); Estelle v.

                                   6   McGuire, 502 U.S. 62, 67-68 (1991); Engle v. Isaac, 456 U.S. 107, 119 (1982); Peltier v.
                                       Wright, 15 F.3d 860, 861-62 (9th Cir. 1994). It also is unavailable for alleged error in the
                                   7
                                       state post-conviction review process, Franzen v. Brinkman, 877 F.2d 26, 26 (9th Cir.
                                   8
                                       1989), cert. denied, 493 U.S. 1012 (1989), or violations of the state constitution, Hinman v.
                                   9
                                       McCarthy, 676 F.2d 343, 349 & n.2 (9th Cir. 1982). A petitioner may not “transform a
                                  10
                                       state-law issue into a federal one merely by asserting a violation of due process.”
                                  11
                                       Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996).
                                  12
Northern District of California




                                              Furthermore, even if Petitioner had identified a violation of his rights under the
 United States District Court




                                  13
                                       Constitution or laws or treaties of the United States, the claim must be dismissed because
                                  14
                                       any claim to enforce rights under Proposition 57 must be brought in a civil rights action, if
                                  15
                                       it may be brought in federal court at all. California’s Proposition 57, approved by voters in
                                  16
                                       November 2016, makes parole more available for certain felons convicted of nonviolent
                                  17
                                       crimes. Specifically, Proposition 57 adds Article I, section 32 to the California
                                  18   Constitution. That section provides, in part, that “[a]ny person convicted of a nonviolent
                                  19   felony offense and sentenced to state prison shall be eligible for parole consideration after
                                  20   completing the full term for his or her primary offense.” Cal. Const. art. I, § 32(a)(1). The
                                  21   state courts have “uniformly state[d] that Proposition 57 creates a mechanism for parole
                                  22   consideration, not a vehicle for resentencing.” Daniels v. California Dep’t of Corr. And
                                  23   Rehb., 2018 WL 489155, at *4 (E.D. Cal. Jan. 19, 2018). See, e.g., People v. Patton, 2018
                                  24   WL 316967 (Cal. Ct. App. Jan. 8, 2018) (unpublished) (after trial court denied petition for
                                  25   resentencing on the ground that there was no resentencing option under Proposition 57
                                  26   because it only provided a parole opportunity for certain inmates, Wende brief was field in

                                  27   court of appeal; court of appeal rejected the appeal because a review of the record

                                  28   disclosed no arguable issues on appeal); (People v. Harris, 2017 WL 4230834, *2 (Cal. Ct.
                                                                                       3
                                   1   App. Sept. 25, 2017) (unpublished) (“even if appellant were eligible for relief under
                                   2   Proposition 57, he would be entitled only to parole consideration, not the resentencing or
                                   3   sentence modification he sought in his motion. Any determination as to appellant’s right

                                   4   to parole must be made, in the first instance, by the appropriate agency”). In short, the

                                   5   addition of § 32 to Article I of the California Constitution by Proposition 57 results in

                                   6   some prisoners potentially becoming “eligible for parole consideration,” but does nothing
                                       to undermine the validity of their existing sentences.
                                   7
                                              Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                   8
                                       speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                   9
                                       (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  10
                                       740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411
                                  11
                                       U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell speedier
                                  12
Northern District of California
 United States District Court




                                       release,’ however, suit may be brought under § 1983.’” Skinner, 561 U.S. at 533-34
                                  13
                                       (quoting Wilkinson, 544 U.S. at 82). The Ninth Circuit clarified that if the claim “does not
                                  14
                                       lie at the ‘core of habeas corpus,’ it may not be brought in habeas” and therefore may only
                                  15
                                       be brought under § 1983. Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc)
                                  16
                                       (quoting Preiser, 411 U.S. at 487); see also Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.
                                  17
                                       2003) (“habeas jurisdiction is absent, and a § 1983 action proper, where a successful
                                  18
                                       challenge to a prison condition will not necessarily shorten the prisoner’s sentence”).
                                  19
                                              Here, federal habeas jurisdiction is lacking because success on Petitioner’s claim
                                  20
                                       would not necessarily result in his earlier release from prison. If he were to prevail on his
                                  21
                                       claim that he is entitled to relief under Proposition 57, it does not necessarily follow that he
                                  22
                                       will be released from prison on a date sooner than otherwise would occur. This is because
                                  23
                                       Proposition 57, if it applies to him, only makes him eligible for parole consideration, and
                                  24
                                       does not command his immediate release from prison. He must still be found suitable for
                                  25
                                       parole before he may be released from prison.
                                  26
                                              Under Nettles, Petitioner’s only potential recourse in federal court is to file a § 1983
                                  27
                                       complaint because his claim falls outside the core of habeas corpus. See, e.g., Skinner, 561
                                  28
                                                                                      4
                                   1   U.S. at 533-34. Although a district court may construe a habeas petition by a prisoner

                                   2   attacking the conditions of his confinement as a civil rights action under 42 U.S.C. § 1983,

                                   3   see Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the Court declines to do so here.

                                   4   The difficulty with construing a habeas petition as a civil rights complaint is that the two

                                   5   forms used by most prisoners request different information and much of the information

                                   6   necessary for a civil rights complaint is not included in the habeas petition filed here.

                                   7   Examples of the potential problems created by using the habeas petition form rather than

                                   8   the civil rights complaint form include the potential omission of intended defendants,

                                   9   potential failure to link each defendant to the claims, and potential absence of an adequate

                                  10   prayer for relief.

                                  11          Additionally, there is doubt whether the prisoner is willing to pay the $400.00 civil

                                  12   action filing fee to pursue his claims. While a prisoner may think he has found a loophole
Northern District of California
 United States District Court




                                  13   that allows him to avoid paying the $400.00 filing fee by filing in habeas, the loophole

                                  14   proves unhelpful because he ultimately cannot proceed in habeas and will be charged the

                                  15   $400.00 filing fee to proceed with actions challenging conditions of confinement.2 It is not

                                  16   in the interest of judicial economy to allow prisoners to file civil rights actions on habeas

                                  17   forms because virtually every such case, including this one, will be defective at the outset

                                  18   and require additional court resources to deal with the problems created by the different

                                  19   filing fees and the absence of information on the habeas form.

                                  20          It is important to note that the Court has not determined that a claim would succeed
                                  21   if brought in a civil rights action under 42 U.S.C. § 1983. The court has referred to a §
                                  22   1983 as a “potential recourse” because it would be premature in this habeas action to

                                  23   decide whether a claim actually could be stated under § 1983, The court notes, however,

                                  24   that an essential element of a § 1983 claim is the violation of a right secured by the

                                  25   Constitution or laws of the United States, see West v. Atkins, 487 U.S. 42, 48 (1988). The

                                  26

                                  27   2
                                        A prisoner is also required to pay the fee, even if granted in forma pauperis (“IFP”), by
                                  28   way of deductions from income to the prisoner’s trust account. See 28 U.S.C. § 1915(b).
                                                                                      5
                                   1   court only decides today that a habeas petition is the wrong vehicle for a prisoner to pursue
                                   2   enforcement of any federal rights he has as a result o the passage of Proposition 57.
                                   3

                                   4                                                   II. CONCLUSION

                                   5             For the foregoing reasons, the instant petition for a writ of habeas corpus is

                                   6   DISMISSED for lack of federal habeas jurisdiction. The dismissal is without prejudice to

                                   7   Petitioner filing a new civil rights action asserting his challenge to application of

                                   8   Proposition 57 under 42 U.S.C. § 1983, preferably using the court’s civil rights complaint

                                   9   form.

                                  10             No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules

                                  11   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on

                                  12   certificate of appealability in same order that denies petition). Petitioner has not shown
Northern District of California
 United States District Court




                                  13   “that jurists of reason would find it debatable whether the petition states a valid claim of

                                  14   the denial of a constitutional right and that jurists of reason would find it debatable

                                  15   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                  16   U.S. 473, 484 (2000).

                                  17             The Clerk shall enclose two copies of the court’s form complaint and two copies of

                                  18   the court’s In Forma Pauperis Application with a copy of this order to Plaintiff.

                                  19             IT IS SO ORDERED.

                                  20   Dated:        November 21, 2019                           ________________________
                                                                                                 BETH LABSON FREEMAN
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\HC.19\0333Rodriguez_dism(juris)
                                  26

                                  27

                                  28
                                                                                             6
